Citation Nr: 0922157	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-21 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hepatitis, to 
include as due to exposure to Agent Orange.

2.  Entitlement to service connection for peripheral 
neuropathy, Guillian-Barré syndrome, to include as due to 
exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Charles G. Mills, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to 
September 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2005 by the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO).

The Veteran also requested a Travel Board hearing in 
connection with the current claims.  The hearing was 
scheduled and subsequently held before the undersigned 
Veterans Law Judge (VLJ) in April 2009.  The Veteran 
testified at that time and the hearing transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran in this case contends that his hepatitis and 
peripheral neuropathy, Guillian-Barré syndrome, are related 
to service or due to exposure to Agent Orange.  

As a preliminary matter, the Veteran was not provided with a 
duty-to-inform notice that complied with the Veterans Claims 
Assistance Act (VCAA).  In particular, the Veteran should be 
advised of the information and evidence needed to 
substantiate his service connection claims for hepatitis and 
peripheral neuropathy, Guillian-Barré syndrome, to include as 
due to exposure to Agent Orange.  The Board also notes that 
the Veteran was not provided with information, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), about 
the type of evidence necessary to establish a disability 
rating and an effective date for the disabilities on appeal.  
Thus, the RO should provide the Veteran with such 
notification.

Associated with the claims file are statements dated December 
2005 and January 2006 in support of the Veteran's service 
connection claim for peripheral neuropathy, Guillian-Barré 
syndrome from M. Nelson, D.O.  In the January 2006 statement, 
Dr. Nelson indicated that he treated the Veteran since 
February 1999 for a "maleficient variant of Guillian-Barré 
Syndrome."  To date, these records have not been associated 
with the claims file.  As such, the RO should contact the 
Veteran and request that he provide, or authorize VA to 
obtain, any and all treatment records from M. Nelson, D.O.  
In addition, the Veteran should also identify all VA and non-
VA sources of treatment for his hepatitis and peripheral 
neuropathy, Guillian-Barré syndrome.  

As the service department reported in September 2004, that 
there was no record of exposure to herbicides, the RO should 
also verify the Veteran's dates of service in the Republic of 
Vietnam.  

VA also has a duty to assist veterans to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 § C.F.R. § 3.159 (2008).  This duty to assist 
includes providing a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  However, where a medical examination does not 
contain sufficient detail to decide the claim on appeal, the 
Board must return the report as inadequate for evaluation 
purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996).

The Veteran was afforded a VA Compensation and Pension (C&P) 
peripheral nerves examination in February 2005.  The examiner 
noted that the Veteran had a "history of Miller-Fisher 
variant Guillian-Barré syndrome."  However, the examiner 
failed to render any kind of diagnosis or provide an opinion 
regarding the etiology of the Veteran's Guillian-Barré 
syndrome, its residuals, and/or its relationship to service, 
if any.  Accordingly, the Board finds the Veteran should be 
provided a new VA examination as the February 2005 is 
inadequate for evaluation purposes. 

The Veteran was also provided a VA C&P hepatitis examination 
in February 2005.  The examiner diagnosed the Veteran as 
having hepatitis, but found that it was "less likely as 
not" that the Veteran's hepatitis was related to service 
because there was no evidence that the Veteran was treated 
for hepatitis in service.  However, the absence of a 
documented disability in service is not required if there is 
a nexus between the post-service disability and service.  The 
examiner did not opine as to whether there was a link between 
any current hepatitis and service.  Accordingly, the Board 
finds the Veteran should be provided a new VA examination as 
the February 2005 is inadequate for evaluation purposes. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the Veteran pursuant to the 
Veterans Claims Assistance Act.  In 
particular, the Veteran should be advised 
of the information and evidence needed to 
substantiate his claims of entitlement to 
service connection for hepatitis and 
peripheral neuropathy, Guillian-Barré 
syndrome, to include as due to exposure to 
Agent Orange.  The RO should also send a 
duty-to-inform notice to the Veteran 
pursuant to Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The notice 
letter must provide information about the 
type of evidence necessary to establish a 
disability rating and an effective date 
for the disabilities on appeal.

2.  The RO should also contact the Veteran 
and request that he identify all VA and 
non-VA sources of treatment for his 
hepatitis and peripheral neuropathy, 
Guillian-Barré syndrome.  In particular, 
the Veteran is asked to provide, or 
authorize VA to obtain, any and all 
treatment records from M. Nelson, D.O, 
pertaining to the Veteran dated February 
1999 to the present.  If no such records 
exist, a notation should be included in 
the claims file indicating as such.  The 
RO should also attempt to obtain any other 
evidence identified as relevant by the 
Veteran, provided that the Veteran 
completes the required authorization 
forms.

3.  The RO should contact the appropriate 
service department and/or Federal agency 
and request verification of the Veteran's 
dates of service in Vietnam.  

4.  After the above development is 
completed, the Veteran should be afforded 
a VA examination to ascertain the nature 
and etiology of the claimed peripheral 
neuropathy, Guillian-Barré syndrome.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.
 
Specifically, the examiner is asked to 
express an opinion as to whether the 
Veteran currently has peripheral 
neuropathy, Guillian-Barré syndrome (or 
residuals thereof).  If so, the examiner 
is also asked to express an opinion as to 
whether these conditions are at least as 
likely as not (i.e., 50 percent or greater 
possibility) related to the Veteran's 
active military service, or any other 
incident in service.  The examiner must 
provide a complete rationale for any 
stated opinion. 

5.  The Veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of his hepatitis, or residuals 
thereof.  The claims folder and a copy of 
this remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.
 
Specifically, the examiner is asked to 
express an opinion as to whether the 
Veteran's currently diagnosed hepatitis, 
or residuals thereof, is at least as 
likely as not (i.e., 50 percent or greater 
possibility) related to the Veteran's 
active military service, or any other 
incident in service.  The examiner must 
provide a complete rationale for any 
stated opinion. 
  
6.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 
 
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

